OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                   P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711

             OFFlC!AL.pyS!NErSS.:
             stats^ftexas- '':^P                                               PtTNEY BOWES

             PENALTY FOR
                                                               02 1R           $Q0-265
             PRIVATE USE               Hi u                    0002003152      DEC 22    2014
12/15/2014
GONZALEZ, ALEJANDRO            Tr. Ct. No.-i:
                                                               MAILED FROM Z   r^o&>7|^i01
On this day, the application for 1f 07 Writ of Habeas Corpus has been received
and presented to the Court.        -__""'       -'"- •
                                                                          Abel Acosta, Clerk

                              ALEJANDROGONZALEZ


                  . NTXI-E          77.3 \ '5C: I                 i7;2'01/02/;15
                                                                                                V
                                  RE i URN iQ ScNDER
                                        REFUSED
                                  UNABLE TO FORWARD

                   BC:    787112B0888                    *0593- 05 49 4 - 0 2 - 2 5
                                                                   M.!,! IWMiiliH
                                                                 '•I'M'
                                                                                                •i